DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazar et al. (US 2015/0253395 A1) in view of Avinash (CN 1748217 A).                            
Regarding claim 1
Lazar discloses 
A method for adjusting a measurement parameter for a measurement protocol used to perform a magnetic resonance examination using a magnetic resonance apparatus (ABSTRACT), comprising: 
providing, via selection processing circuitry that is separate from a scanner of the magnetic resonance apparatus ([0043], a selection is provided on a menu that is separate from the physical scanner of the MRI machine), parameter information for adjusting a value of the measurement parameter ([0020]),                       


the parameter information being provided independently of coil information ([0002]—[0003], [0022], the parameters may be determined before/and/or during the method—independent of the actual coil information, the parameter comes from a data, [0020]),
associated with the scanner that is used for the magnetic resonance examination ([0083]); 
selecting, via the selection processing circuitry, a value of the measurement parameter ([0020], the processing circuitry selects a value from the data base);                                
transmitting, via selection processing circuitry, the selected value of the measurement parameter to protocol adjusting circuitry that is coupled to the scanner of the magnetic resonance apparatus ([0020]—[0024]); 
Although strongly implied, Lazar does not explicitly teach 
“providing, via the protocol adjusting circuitry, the coil information associated with the scanner; and 
automatically adjusting, via the protocol adjusting circuitry, the value of the measurement parameter based upon the provided coil information”.
Avinash, however, discloses 
providing, via the protocol adjusting circuitry, the coil information associated with the scanner (Invention-Title, ¶ 77); and 


automatically adjusting, via the protocol adjusting circuitry, the value of the measurement parameter based upon the provided coil information (Invention-Title, ¶ 8—11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “automatically adjusting circuitry via a protocol” as taught by Avinash in the method of Lazar.
The justification for this modification would be to allow the imaging of moving tissue such as blood (Invention-Title, ¶ 77, Avinash).
Regarding claim 7
Lazar discloses 
A magnetic resonance system ([0020]), comprising:
a magnetic resonance apparatus ([0020]) comprising a scanner for acquiring magnetic resonance image data in accordance with a magnetic resonance examination ([0020]—[0023]);
selection processing circuitry that is separate from the scanner of the magnetic resonance apparatus ([0043], a selection is provided on a menu that is separate from the physical scanner of the MRI machine), the selection processing circuitry configured to:
provide parameter information for adjusting a value of the measurement parameter, the parameter information being provided independently of coil 

information associated with the scanner that is used for the magnetic resonance examination ([0002]—[0003], [0022], the parameters may be determined before/and/or during the method—independent of the actual coil information, the parameter comes from a data, [0020]);
select a value of the measurement parameter ([0020], the processing circuitry selects a value from the data base); and
transmit the selected value of the measurement parameter ([0020]—[0024]); and
Lazarus does not explicitly teach 
“protocol adjusting circuitry, coupled to the scanner of the magnetic resonance apparatus,
configured to: 
receive the transmitted selected value of the measurement parameter protocol; 
provide the coil information associated with the scanner; and automatically adjust the value of the measurement parameter based upon the provided coil information”.
Avinashi, however, teaches 
protocol adjusting circuitry, coupled to the scanner of the magnetic resonance apparatus (Invention-Title, ¶ 77),

configured to: 
receive the transmitted selected value of the measurement parameter protocol (Invention-Title, ¶ 77); 
provide the coil information associated with the scanner; and 
automatically adjust the value of the measurement parameter based upon the provided coil information (Invention-Title, ¶ 8—11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “automatically adjusting circuitry via a protocol” as taught by Avinash in the method of Lazar.
The justification for this modification would be to allow the imaging of moving tissue such as blood (Invention-Title, ¶ 77, Avinash).
Claims 2—4, 8—10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazar et al. (US 2015/0253395 A1) in view of Avinash (CN 1748217 A) in view of Fain et al. (US 2008/0275333 A1).  
Regarding claim 2
Lazar in view of Avinash teach the method as claimed in claim 1, 
Avinash applied to claim 2 further teaches 
wherein the act of automatically adjusting the value of the measurement (Invention-Title, ¶ 8—11) comprises: 
Lazar in view of Avinash do not explicitly teach 

“adjusting the selected value of the measurement parameter when the selected value of the measurement parameter is in conformity with the provided coil information”.
Fain, however, teaches 
adjusting the selected value of the measurement parameter when the selected value of the measurement parameter is in conformity with the provided coil information ([0047]—[0048, the parameters—size and geometry are adjusted to the individual body part—breasts in this case—that are being scanned. The coil is somewhat the size of the breast and in conformity but another coil is selected to make and even better fit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “coil change to accommodate a more perfect fit” as taught by Fain in the method of Lazar in view of Avinashi.
The justification for this modification would be to improve the SNR metric ([0048], Fain).
Regarding claim 3
Lazar in view of Avinash teach the method as claimed in claim 1,
Avinash applied to claim 2 further teaches 


wherein the act of automatically adjusting the value of the measurement parameter (Invention-Title, ¶ 8—11) comprises: 
Lazar in view of Avinash do not explicitly teach 
“determining an adapted value of the measurement parameter based upon the provided coil information when the selected value of the measurement parameter is not in conformity with the provided coil information”.
Fain, however, teaches 
determining an adapted value of the measurement parameter based upon the provided coil information when the selected value of the measurement parameter is not in conformity with the provided coil information ([0047]—[0048, the parameters—size and geometry are adjusted to the individual body part—breasts in this case—that are being scanned. The coil is somewhat the size of the breast and in conformity but another coil is selected to make and even better fit). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “adapted values” as taught by Fain in the method of Lazar in view of Avinashi.
The justification for this modification would be to adapt the body coil to the body part—in this case a breast—so that the SNR is stronger. 
	Regarding claim 4

	Lazar in view of Avinashi in view of Fain teach the method as claimed in 

claim 3, further comprising: 
	Fain, applied to claim 4 further teaches 
generating output information to a user interface indicative of the adapted value of the measurement parameter ([0031]—[0032], the interface circuit receives signals from sensors and these, along with other information, are given to an out, user interface [0033]—[0036]).
Regarding claim 8
Lazar in view of Avinash teach the magnetic resonance system as claimed in claim 7, 
Lazar in view of Avinash do not explicitly teach 
“wherein the protocol adjusting circuitry is configured to automatically adjust the value of the measurement when the selected value of the measurement parameter is in conformity with the provided coil information”.
Fain, however, teaches 
wherein the protocol adjusting circuitry is configured to automatically adjust the value of the measurement when the selected value of the measurement parameter is in conformity with the provided coil information ([0047]—[0048, the parameters—size and geometry are adjusted to the individual body part—breasts in this case—that are being scanned. The coil is somewhat the size of the breast and in conformity but another coil is selected to make and even better fit). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “coil change to accommodate a more perfect fit” as taught by Fain in the method of Lazar in view of Avinashi.
The justification for this modification would be to improve the SNR metric ([0048], Fain).
Regarding claim 9
Lazar in view of Avinash teach the magnetic resonance system as claimed in claim 7, 
Avinash applied to claim 9 further teaches 
wherein the protocol adjusting circuitry is configured to automatically adjust the value of the measurement (Invention-Title, ¶ 8—11)
Lazar in view of Avinash do not explicitly teach 
“by determining an adapted value of the measurement parameter based upon the provided coil information when the selected value of the measurement parameter is not in conformity with the provided coil information”.
Fain, however, teaches 
determining an adapted value of the measurement parameter based upon the provided coil information when the selected value of the measurement parameter is not in conformity with the provided coil information ([0047]—[0048, the 

parameters—size and geometry are adjusted to the individual body part—breasts in this case—that are being scanned. The coil is somewhat the size of the breast and in conformity but another coil is selected to make and even better fit). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “adapted values” as taught by Fain in the method of Lazar in view of Avinashi.
The justification for this modification would be to adapt the body coil to the body part—in this case a breast—so that the SNR is stronger. 
Regarding claim 10
Lazar in view of Avinash in view of Fain teach the magnetic resonance system as claimed in claim 9, 
Fain, applied to claim 10 further teaches 
generating output information to a user interface indicative of the adapted value of the measurement parameter ([0031]—[0032], the interface circuit receives signals from sensors and these, along with other information, are given to an out, user inteface [0033]—[0036]).
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazar et al. (US 2015/0253395 A1) in view of Avinash (CN 1748217 A) in view of Eimerl et al. (US 2009/0137994 A1).                                               
Regarding claim 5

Lazar in view of Avinash teach the method as claimed in claim 1, 
Lazar in view of Avinash do not explicitly teach 
“wherein the act of automatically adjusting the value of the measurement parameter comprises: automatically adjusting the value of the measurement parameter using artificial intelligence”.
Eimerl, however, teaches 
wherein the act of automatically adjusting the value of the measurement parameter comprises: automatically adjusting the value of the measurement parameter using artificial intelligence ([0045] & claims 1 & 2).                                  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “artificial intelligence 
guided parameter adjustment”  as taught by Eimerl in the method of  Lazar in view of Avinash.
The justification for this modification would be to use complicated algorithms to enable treatment systems to learn optimum parameters for treatment ([0033], Eimerl).
Claims 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazar et al. (US 2015/0253395 A1) in view of Avinash (CN 1748217 A) in view of Jin (CN 203578232 U).                             
Regarding claim 6

Lazar in view of Avinash teach the method as claimed in claim 1, 
Lazar in view of Avinash do not explicitly teach 
“further comprising: 
automatically selecting, via the protocol adjusting circuitry, a local radio-frequency coil based upon the selected value of the measurement parameter”.
Jin, however, teaches 
further comprising: 
automatically selecting, via the protocol adjusting circuitry, a local radio-frequency coil based upon the selected value of the measurement parameter ([0016], the vacuum coil is selected based on values of measurement parameters).   

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the facility of “coil selected based on reference parameter” as taught by Jinn in the method of Lazar in view of Avinash.
The justification for this modification would be to an automatic adjusting/choosing mechanism that saves time for an MRI scan or any other technical. 
	Regarding claim 12


Lazar in view of Avinash teach the magnetic resonance system as claimed in claim 7, 
Lazar in view of Avinash do not explicitly teach 
“wherein the protocol adjusting circuitry is configured to automatically select a local radio- frequency coil based upon the selected value of the measurement parameter.” 
Jin, however, teaches 
wherein the protocol adjusting circuitry is configured to automatically select a local radio- frequency coil based upon the selected value of the measurement parameter ([0016], the vacuum coil is selected based on values of measurement parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the facility of “coil selected based on reference parameter” as taught by Jinn in the method of Lazar in view of Avinash.
The justification for this modification would be to an automatic adjusting/choosing mechanism that saves time for an MRI scan or any other technical. 



Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazar et al. (US 2015/0253395 A1) in view of Avinash (CN 1748217 A) in view of Sato et al. (US 2013/0197401 A1).  
Regarding claim 11
Lazar in view of Avinash teach the magnetic resonance system as claimed in claim 7, 
Lazar in view of Avinash do not explicitly teach 
“wherein the protocol adjusting circuitry comprises an artificial neural network (ANN), and wherein the protocol adjusting circuitry is configured to automatically adjust the value of the measurement using the ANN”.
Sato, however, teaches 
wherein the protocol adjusting circuitry comprises an artificial neural network (ANN), and wherein the protocol adjusting circuitry is configured to automatically adjust ([0027] & [0074] & [0094] waveform bank automatically adjusts ultrasound waveforms) the value of the measurement using the ANN ([0138])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “automatically adjusted parameters with and ANN” as taught by Sato in the system of Lazar in view of Avinash.

The justification for this modification would be to use complicated algorithms for fast, efficient data processing. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 

Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/Frederick Wenderoth/ 
Examiner, Art Unit 2852